Carpinello, J.
Appeal from an order of the Family Court of Tioga County (Callanan, Sr., J.), entered July 8, 1996, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 3, to extend respondent’s placement with petitioner.
The instant appeal is moot as a result of the expiration of the one-year placement period that was directed in the order being reviewed by this Court (see, Matter of Mary R. v Sullivan County Dept. of Social Servs., 217 AD2d 815; Matter of Jamie J., 209 AD2d 896; Matter of Demitris O., 193 AD2d 977, lv denied 82 NY2d 655; see generally, Matter of Brian R., 197 AD2d 870; Matter of Gerald H., 158 AD2d 599). In any event, petitioner’s good-faith reliance on an August 7, 1995 Family Court order which unequivocally states that respondent’s period of placement was for one year thereafter (cf., Matter of *635Wayne S., 193 AD2d 371, 372)* and the series of bad acts committed by respondent after the deadline for filing (see, Matter of Loren S., 220 AD2d 857) constitute good cause for the late filing of the extension petition (see, Family Ct Act § 355.3 [1], [2]). We are also unpersuaded that Family Court was without jurisdiction when it extended respondent’s placement (see generally, Matter of Charles B., 209 AD2d 895, 896).
Cardona, P. J., Mercure, White and Spain, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.

 It was the intention of Family Court and the parties that the August 7, 1995 order be retroactive to June 14, 1995. The order was never amended or resettled to reflect same.